We
congratulate you, Sir, on your election and wish you
every possible success in the ongoing reform process.
The celebration of the sixtieth anniversary is an
ideal moment to reiterate my country’s commitment to
the goals and principles of the United Nations. We
express our support for the task of reforming the
Organization.
Colombia’s adherence to multilateralism is based
on its active participation throughout the United
Nations process, from the signing of the Charter in San
Francisco on the June 26 1945 to today, with many of
its agencies present in my country supporting our
national policies to solve the problems we face.
It is a source of pride that many Colombians have
left their mark on the Organization. It is worth
mentioning, among others, former President Alberto
Lleras Camargo, one of the first and most fierce and
efficient defenders of the principle of legal equality
between States. He was also a champion of common
defence, which compels democratic States to come to
one another’s defence should one of them be the victim
of aggression.
Colombia had the privilege of presiding, through
Eduardo Zuleta, over the opening of the first session of
the General Assembly. His vision of the Organization
is as valid today as it was 60 years ago, as you, Sir,
recently acknowledged in your speech to the Assembly.
The diversity and evolution of thought are human
gifts. To exercise those faculties, it is necessary for
States to guarantee democratic opportunities that allow
each individual to contribute to and compete in the
quest for the collective good. There can be no room for
any form of ideological stasis, which would discourage
emulation, fail to recognize intelligence, and paralyse
creativity in the search for solutions to people’s
problems.
Recognizing diversity and the evolution of
thought is the source of our vocation for pluralism. It
guides the struggle against terrorism that we have
carried out with democratic conviction for three long
years. Now that dictatorships are expressions of the
past and democracy is an indestructible paradigm, it is
time to review certain concepts that are becoming
obsolete and must be replaced with more useful and
contemporary ones.
The mindset that characterizes Governments as
being of the left or of the right is a simplistic view that
produces a polarized political atmosphere. It has
triggered irreconcilable emotions and sensitivities that
are inconsistent with the actions of our Governments
and threaten the unity of our countries.
I dare suggest that, in their place, we use five
parameters to qualify our democracies. They are
security with a democratic scope; the effective
protection of public freedoms; transparency as a factor
of confidence; social cohesion as a principle of
democratic sustainability; and the independence of
institutions. With these parameters, we can define a
democracy as institutional or only skin-deep; as
governed by judicial order or by personal whim; as
progressive or backward, inclusive or exclusive.
Colombia is working on a concept of democratic
security, enshrined in global security. We call it
democratic because it differs from the doctrine of
national security that was applied in the continent and
used to suppress freedoms, punish democracy,
stigmatize the opposition and frustrate dissent. Our
security is aimed at deepening democracy. We have
gone to great lengths to ensure that this process of re-
establishing security is recognized as a democratic
value by all schools of thought. We are determined that
security shall be provided on equal terms, efficiently
and transparently, to those closest to the Government,
as well as to its most hardened opponents.
In Colombia, the security problem has been the
product of the weakness of the State in facing
criminals. We wish to reconfigure the equation and to
finally have a State that is strong enough to guarantee
Colombians the effectiveness of their freedoms and
protect them from all threats. Given a democracy that
is deep-rooted and without ambiguities, no violent
action can enjoy a veneer of legitimacy; on the
contrary, it must be disqualified and branded as
terrorist. We therefore express our solidarity with those
who have suffered from the actions of terror.
For three consecutive years, the number of
homicides, kidnappings and other terrorist crimes has
fallen in Colombia. We have not yet won the struggle
against terrorism, but we are winning it. That victory
22

will bring peace and progress to our country and, with
illicit drugs uprooted from our soil, the world will feel
great relief. To that end, we need the participation and
support of the international community.
The opposition in Colombia has always had
safeguards, but today those guarantees are truly
effective thanks to democratic security. Colombia has
always embraced the cause of human rights, but those
are now enjoying more tangible respect thanks to
democratic security.
While strengthening citizen’s confidence in their
institutions, the concept of security that we profess and
practice requires those who opt for violence to cease
hostilities and prepare to negotiate a lasting peace. The
decisive and firm action to thwart those who practice
terror, along with a generous policy for those who
choose to abandon armed intimidation, have allowed
the demobilization and reintegration of 20,000 out of
some 50,000 terrorists. The Government’s door
remains open to negotiation so long as the agreement
on cessation of hostilities remains accepted.
We need the world to support our plans for
reintegration. I ask members to imagine the magnitude
of the challenge. We have 20,000 former
combatants — a number that could double in coming
years — individuals who have hitherto lived by the gun
and are accustomed to killing. What better contribution
could there be to peace than the definitive rejection of
illegality? To that end, we need the world’s help in
providing new opportunities for rehabilitation and
social integration.
We are implementing a law on justice and peace,
which is applicable to all terrorist groups. By
comparison with earlier Colombian laws and those of
other countries, our law raises the bar in terms of
justice and reparations for victims.
We have increased fumigation to rid our country
of the illicit drugs that finance terrorism, and we are
optimistic with regard to manual eradication. By the
end of 2005, some 30,000 hectares of illegal crops
should be destroyed. We require greater support from
the international community in order to provide our
peasants with alternative opportunities.
Democratic security has allowed investors to
regain their confidence, and we have begun to see early
signs of declining unemployment. In that way, we will
find the resources to face yet another challenge — that
of overcoming poverty and building a nation based on
total social cohesion. Our social policy is framed by a
long-term vision and short-term goals under constant
review, in keeping with the Millennium Development
Goals, the fulfilment of which we reaffirmed yesterday
in this Hall.
I wish to cite three of the seven chapters of our
social policy. The educational revolution is an axis of
social cohesion and the road towards equality, the
redistribution of income, and the opening of new
channels for social mobility, without which democracy
will remain incomplete.
Promoting a country of owners emphasizes the
financing of medium, small and micro enterprises in
order to overcome the barrier of access to credit, a
hateful form of discrimination that hinders democracy.
Comprehensive social protection, which in three
years’ time will provide health insurance to all people
living in poverty, has allowed us to register progress in
the provision of child nutrition, to ensure access to
education and to improve the well-being of the elderly.
This year, 500,000 families will be involved in
Colombia’s programme — poor families that receive a
State subsidy to feed and educate their children. In the
near future, that number will rise to 1 million, in
addition to the increase budgetary efforts undertaken
under the aegis of the educational revolution. In 2006,
10 million children will benefit from our nutrition
programmes, and 570,000 elderly citizens will receive
stipends to cover their most pressing needs.
Our social policy also comprises ongoing efforts
to strengthen alternative development programmes in
order to allow us definitively to overcome the problem
of illicit drugs. Through such programmes, the
international community has a unique opportunity to
contribute to and implement the principle of shared
responsibility.
The “forest-keeper families” programme,
involving some 33,000 families committed to
maintaining their areas free from drugs and to
supervising the recovery of the tropical forest, as well
as a programme to provide care to the displaced and
reintegrated, will cost Colombia some $300 million
dollars next year.
We stand firm in the fight against terrorism and in
our conviction that a sustained and permanent victory
depends upon the success of each individual country in
23

the struggle for social cohesion. In projecting our
security policy as a mainstay of the State, we believe it
to be intrinsically linked to the ongoing improvement
of the social conditions of our people. The distinction
between authority and social policy is erroneous. Peace
stems from authority, but lasting peace will require us
to weave a social fabric of equity.
Let this be an opportunity to draw attention to the
threat of rising oil prices and the lack of energy
alternatives for poor countries that are net importers.
There are already signs of disturbance that could lead
to grave disruptions of institutional stability. Ignoring
that problem could raise greater obstacles in our fight
against poverty and prevent us from achieving the
Millennium Development Goals. Many countries,
including brotherly countries in Central America and
the Caribbean, require immediate action to help
finance the supply of fuel and the development of new
fuel sources.
I would like to reiterate the gratitude of the
Colombian people for the effective presence and
solidarity of the United Nations in our country.
We hope that the debate on the issue of reform
will further strengthen multilateralism. We also hope
that the Organization will emerge strengthened from
that debate, in order that it may effectively promote
institutional democracy governed by progressive and
inclusive legal processes in every country comprising
the community of nations.
Led by the United Nations, contemporary
diplomacy must become more austere in its spending
and rely more upon the Internet and modern
communications than on travel, in order to avoid
becoming a heavy and debilitating burden upon
countries and to ensure that the resources saved on
organizations, expenditures and contractors can truly
reach communities in need. I wish to reiterate that the
issue of austerity vis-à-vis world diplomacy is absent
in our approach to United Nations reform, and we
should include it.
Every country, as well as the United Nations, as
our universal Organization, can contribute to making
these hopes a reality and to bringing peace, security
and comprehensive development to our peoples,
thereby reaching the goals we set for ourselves for the
early years of this century.
Our warm regards go out to the people of the
United States, which has been battered by Hurricane
Katrina. We wish to express our resolute solidarity
with those who have been its victims. It is our hope
that, in a few days, relief and rescue experts from
Colombia will be on the ground in affected
communities in the United States.
We are all committed to one task, namely,
meeting the social goals of the millennium.